This case involves the allotment of Elijah Roe, a freedman citi zen of the Creek Nation, who died in July, 1911, intestate, unmarried, and without issue, leaving his father, Marshall Roe, enrolled as a Seminole freedman, brothers, and sisters enrolled as Creek freedmen, and a niece, a child of a sister of the deceased. The defendants in the case claimed an interest in the land under conveyance from the father of the deceased allottee. It is contended by the plaintiff in error that the father did not inherit the land allotted by the deceased allottee. Under the rule announced by this court in the following cases: In re Estate of Rebert Pigeon,81 Okla. 180, 198 P. 309; Teague v. Smith, 85 Okla. 12, 204 P. 439; Harrison v. Harrison 87 Okla. 91, 209 P. 737; Murray v. Goad,88 Okla. 300, 213 P. 73; Jackson v. McKay, 89 Okla. 119,213 P. 876, the father of Elijah Roe inherited the allotment.
This case is also controlled by the rule announced in case No. 11851, Edmond McKay v. Mattie Roe, a minor, in which an opinion has this day been filed, 96 Okla. 87, 219 P. 921.
For the reasons stated the judgment of the trial court is affirmed.
JOHNSON, C. J., and NICHOLSON, COCHRAN, and MASON, JJ., concur.